422 F.2d 1329
Haskel Edward JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 20025.
United States Court of Appeals, Eighth Circuit.
March 20, 1970.

Haskel Edward Johnson, pro se.
William F. Clayton, U.S. Atty., Sioux Falls, S.D., and R. D. Hurd, Asst. U.S. Atty., on brief for appellee.
Before VAN OOSTERHOUT, Chief Judge, and MATTHES and GIBSON, Circuit judges.
PER CURIAM.


1
This is an appeal by petitioner Haskel Edward Johnson from final order dismissing his 28 U.S.C.A. 2255 motion.


2
Johnson was tried to a jury and convicted upon each of five counts of an indictment charging him with violations of the Mann Act, 18 U.S.C.A. 2421.  He was sentenced to five-years imprisonment and a $1000 fine on each of Counts III, IV and V, said sentences to run consecutively, and he was given five-year concurrent sentences on Counts I and II.  His conviction was affirmed upon direct appeal.  Johnson v. United States, 8 Cir., 356 F.2d 680.


3
Johnson in his brief concedes that he was properly tried on the five separate counts and that he could legally be found guilty upon each count.  He urges that each count involves the same charge and that all offenses charged were part of a single operation or scheme and that hence prejudicial error was committed in imposing consecutive sentences.


4
As shown by our opinion affirming the conviction, the violations charged in each count occurred on different dates, involved different interstate transportation, and while the same victim was involved in three counts, separate victims were transported in the other two counts.


5
We are satisfied that each count charged a separate and distinct offense and that a sentence upon each count was proper and that the court did not abuse its discretion or commit error in imposing the consecutive sentences.  See Cross v. United States, 122 U.S.App.D.C. 380, 354 F.2d 512, 514.


6
The judgment of dismissal is affirmed.